DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/EP2019/068882 filed 07/12/2019.
This application also claims foreign priority benefit of foreign application: SWEDEN SE1850896-0 filed 07/13/2018.
The instant application is afforded the effective filing date of 07/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims 
	This action is in response to preliminary papers filed 01/08/2021 in which claims 1-19 were canceled; and claims 20-40 were newly added. All the amendments have been thoroughly reviewed and entered. 	
	Claims 20-40 are pending in this instant application, and examined herein on the merits for patentability.
Claim Objections
Claim 24 is objected to because of the following informalities: the recitation of “selected from the group consisting of … or mixtures thereof” in claim 24 is an improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  please replace the “or” recited after xylitol with a comma (,), as this first “or” is redundant to the second “or” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 36 recite the limitation "the first outer coating" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in claim 20. The 
As a result, claims 22 and 36 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 20-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mody et al (7 December 2006; US 2006/0275344 A1) in view of Lindell et al (26 January 2012; US 2012/0017924 A1) and Reed et al (9 September 1997; US 5,665,406).
Regarding claims 20 and 40, Mody teaches a chewing gum comprising a gum core containing nicotine resin complex (nicotine polacrilex), and at least one inner polymer film coating applied the core, and thereafter onto which is applied at least one outer hard coating (Abstract; [0030], [0034], [0043]-[0044], [0049]-[0061], [0073]-[0075], [0080], [0083]-[0099], [0102]-[0103]; Examples 1-2; claims 1, 11 and 14-18 ). It is noted that the inner polymer film coating of Mody reads on the claimed “at least one outer coating covering the gum core,” and the outer hard coating of Mody reads on the claimed “at least one portion fused onto the outer coating.” 
Mody further teaches the outer hard coating contains sugar alcohol such as xylitol ([0096]-[0099]). Mody further teaches the nicotine in any form including nicotine salts can be included in the outer hard coating ([0034]). Mody teaches the chewing gum comprising a gum core containing nicotine, an inner polymer film coating around the core and an outer hard coating around the inner polymer film coating, provides a resultant chewing gum that provides a quick nicotine release from the coatings and a 
It would have been obvious to one of ordinary skill in the art to modify the chewing gum of Mody such that a nicotine salt such as nicotine bitartrate is present in the outer hard coating of the chewing gum of Mody, and produce the claimed invention. One ordinary skill in the art would have been motivated to do so because Lindell provides the guidance to do so by teaching that nicotine hydrogen tartrate (nicotine bitartrate) as the suitable nicotine form that is included in the outer coating of the chewing gum so as to provide a quick release of the nicotine in the saliva in the oral cavity for subsequent fast transmucosal uptake of the nicotine in the oral cavity (Lindell: Abstract; [0029]-[0030], [0040], [0043], [0059]-[0061], [0067]-[0073]. [0087]-[0088], [0090] [0095], [0104], [0107]-[0114], [0016], [0019], [0121]-[0123], [0157], [0164]-[0178]; Examples 1-5). One of ordinary skill in the art would reasonable expectation of success of making said modification because common to Lindell, Mody is also drawn to providing a chewing gum that provides quick nicotine release from the coatings and a slow nicotine release from the core (Mody: [0034]), and Mody indicated that any salt form of nicotine is suitable as the nicotine form that is included in the outer coating of the chewing gum (Mody: [0034], [0073]-[0074]). Thus, an ordinary artisan seeking to produce a chewing gum that provides a quick nicotine release would have looked to including nicotine bitartrate as the nicotine salt in the outer coating of Mody with a reasonable expectation of arriving at a chewing gum which provides a rapid reduction of the urge to smoke or to use tobacco due to rapid nicotine release from the outer coating 
While Mody does not teach the polymer coating contains a sugar alcohol, it would have been obvious to one ordinary skill in the art to include a sugar alcohol to the polymer coating of Mody per guidance from Reed, and produce the claimed invention. 
Reed teaches a chewing gum containing a gum core and at least two layers of outer coatings containing sugar alcohol, and such presence of at least two layers of outer contains containing sugar alcohol provides a coated chewing gum that retains its hardness, texture, appearance and mouth feel during shelf storage, thereby extending the shelf life of the chewing gum (Abstract; column 1, lines 15-24; column, lines 50-end; columns 5-6; column 7, lines 1-3 and 51-end; claim 1). Reed teaches that the layer of the inner component of the outer contains can further contain film-formers (column 7, lines 51-end). 
Provided the guidance from Reed, an ordinary artisan would have looked to including a sugar alcohol in the polymer coating of Mody so as to obtain dual layers outer coatings around the core that would aid in retaining the chewing gum’s hardness, texture, appearance and mouth feel during shelf storage, while also extending the shelf life of the chewing gum, and produce Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 21, Mody and Lindell teach the outer coating can further contain a buffer (Mody:[0080]; Lindell: [0028], [0041], [0043], [0164]-[0178]).
Regarding claim 22, as discussed above, Mody teaches the chewing gum contains polymer coating that is between the gum core and the at least one outer 
Regarding claim 23, as discussed above, Mody and Lindell teach the outer coating provides a rapid release of nicotine and the gum core provides a slow/sustained release of nicotine (Mody: [0034]; Lindell: [0030], [0040], [0157], [0106]-[0111]).
Regarding claims 24-26, Mody and Lindell teach the outer coating containing sugar alcohol such as xylitol (Mody: [0099]; Lindell: [0121], [0207]). Reed teaches that outer coating contains sugar alcohol is selected from erythritol, xylitol, lactitol, mannitol, maltitol, isomalt, sorbitol, and mixtures thereof (Reed: Abstract; column 6, lines 54-62; claim 1).
Regarding claims 27 and 28, Reeds provides the guidance for selecting erythritol as the sugar alcohol in the outer coating (Abstract; column 5, lines 5-10; column 6, lines 54-62; claim 1).
Regarding claim 29, Mody, Lindell and Reed teaches the chewing gum further contains artificial sweetener (Mody: claims 7-8; Lindell: [0066] and [0120]; Reed: column 7, lines 50-end and column 8, lines 1-6). 
Regarding claim 30, Mody teaches the polymer inner coating can further contain artificial sweetener ([0089]). Reed teaches the inner coating can further contain artificial sweetener (column 7, lines 51-55).
Regarding claim 31, Mody, Lindell and Reed teach the outer coating can further contain coloring agents (Mody: [0099]; Lindell: [0207]; Reed: column 7, lines 51-54 and column 5, lines 10-14).

Regarding claim 33, Lindell teaches the outer coating can be prepared in layers in which an inner layer of the outer coating contains nicotine and an outer layer of the outer coating contains buffering agent ([0175]-[0176]; claim 52).
Regarding claim 34, Mody and Lindell teaches the outer coating containing nicotine and buffering agent (Mody: [0034] and [0080]; Lindell: [0175]-[0178] and [0207]; claim 52).
Regarding claim 35, Mody and Lindell teaches the outer containing buffering agent (Mody: [0034] and [0080]; Lindell: [0175]-[0178] and [0207]; claim 52).
Regarding claim 36, Mody teaches the chewing gum contains polymer coating that is between the gum core and the at least one outer coating, wherein the polymer coating containing a film forming polymer and a flavoring agent ([0030], [0034], [0043], [0089], [0098]).
Regarding claim 38, Lindell teaches the gum core contains nicotine resin complex (nicotine polacrilex) in amount of 1 mg , 2 mg, 4 mg, or 6 mg (Example 5). Lindell teaches the outer coating layer contains nicotine in an amount of 0.2-6 mg ([0104), which overlaps the claimed range of from about 0.25 mg to about 1.5 mg. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists 
Regarding claim 39, Mody and Lindell teaches the chewing gum further contains buffering agent (Mody: [0080]; Lindell: [0045]-[0049]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mody et al (7 December 2006; US 2006/0275344 A1) in view of Lindell et al (26 January 2012; US 2012/0017924 A1) and Reed et al (9 September 1997; US 5,665,406), as applied to claim 20 above, and further in view of Pedersen et al (16 February 2012; US 2012/0039981 A1).
The chewing gum of claim 20 is discussed above, said discussion being incorporated herein in its entirety.
However, Mody, Lindell and Reed do not teach the weight amount the at least one portion based the total weight of the chewing gum of claim 37.

It would have been obvious to one of ordinary skill in the art to optimize the weight amount of outer coating of Mody in view of Lindell and Reed to a weight of about 1-3% of the total weight of the chewing gum, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Pedersen provided the guidance to do so by teaching that the outer coating of the chewing gum can constitutes from 0.1 to 75% by weight of a coated chewing gum piece, which overlaps the claimed weight amount of about 1-3%. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight amount of the at least one portion (outer coating) relative to the total weight of the chewing gum would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613